Case: 5:21-cv-00823-JRA Doc #: 14-2 Filed: 07/21/21 1 of 3. PageID #: 192




              EXHIBIT B
              Case: 5:21-cv-00823-JRA Doc #: 14-2 Filed: 07/21/21 2 of 3. PageID #: 193
Signature:   Bryan Pellegrino (Jul 21, 2021 13:46 CDT)

   Email: bryan@naturalessentialsinc.com




                                                 IN THE UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF OHIO
                                                           EASTERN DIVISION

       NATURAL ESSENTIALS INC.                                    )
       115 Lena Drive                                             )
       Aurora, OH 44202                                           )    CASE NO. 5:21-cv-00823
                                                                  )
                                   Plaintiff                      )    JUDGE JOHN R. ADAMS
                                                                  )
       vs.                                                        )
                                                                  )    DECLARATION OF BRYAN
       OLYMPIA SPORTS COMPANY, INC.                               )    PELLEGRINO IN SUPPORT OF
       281 Fields Lane                                            )    PLAINTIFF’S OPPOSITION TO THE
       Brewster, New York 10509                                   )    MOTION TO TRANSFER VENUE
                                                                  )
                                   Defendant                      )

                   1.            I, Bryan Pellegrino, am over the age of twenty-one and competent to testify based

      upon firsthand knowledge about the matters stated below.

                   2.            I am Vice President for Natural Essentials Inc.

                   3.            The majority of non-party witnesses in the above-captioned lawsuit are located

      outside of the state of New York.

                   4.            These non-party witnesses include: Gary L. Pellegrino Sr. residing in Ohio; Gary

      Pellegrino Jr. residing in Ohio; Nick Stoll residing in Ohio; Jacob Youngman residing in Florida;

      Powell Pace residing in Florida; Maryann Cristelli residing in New Jersey; Cody Hays residing in

      Texas; and witnesses residing in southeast Asia.

                   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury of the laws of the United
      States that the foregoing is true and correct.

      Executed on July 21, 2021

                                                                By:   Bryan Pellegrino
                                                                      Bryan Pellegrino



      14866060 v1
             Case: 5:21-cv-00823-JRA Doc #: 14-2 Filed: 07/21/21 3 of 3. PageID #: 194


Pellegrino Declaration in Support of Opposition
to Motion to Transfer
Final Audit Report                                                                             2021-07-21

  Created:             2021-07-21

  By:                  Laura Kogan (lkogan@beneschlaw.com)

  Status:              Signed

  Transaction ID:      CBJCHBCAABAAJC4VW9oBytR-vY6JzBVyQuCQVbw8OQtl




"Pellegrino Declaration in Support of Opposition to Motion to Tra
nsfer" History
    Document created by Laura Kogan (lkogan@beneschlaw.com)
    2021-07-21 - 5:13:19 PM GMT- IP address: 34.103.72.143


    Document emailed to Bryan Pellegrino (bryan@naturalessentialsinc.com) for signature
    2021-07-21 - 5:13:33 PM GMT


    Email viewed by Bryan Pellegrino (bryan@naturalessentialsinc.com)
    2021-07-21 - 6:45:40 PM GMT- IP address: 66.249.88.183


    Document e-signed by Bryan Pellegrino (bryan@naturalessentialsinc.com)
    Signature Date: 2021-07-21 - 6:46:55 PM GMT - Time Source: server- IP address: 108.161.217.188


    Agreement completed.
    2021-07-21 - 6:46:55 PM GMT
